DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicants’ remarks filed on 1/5/22.  The abstract filed on 1/5/22 is acknowledged and accepted.  Claims 2-19 are pending and an action on the merits is as follows.

Allowable Subject Matter

3.	Claims 2- 19 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance in regards to claim 2: Foerster the closet prior art discloses an information carrier comprising a first material non-conductive and a second material conductive with a dielectric and/or conductive pattern. Foerster does not specifically disclose the arrangement of a first, second and third electrically conductive area (3, 4, 5), wherein a) the electrically conductive areas (3, 4, 5), are applied at least on the front side (6) of the information carrier (1), b) a first dielectric layer (9) with a first relative permittivity c1 is arranged on top of the first electrically conductive area (3), and c) a second dielectric layer (10) with a second relative permittivity c2 is arranged on top of the third electrically conductive 
6. 	The following is an examiner’s statement of reasons for allowance in regards to claim 15: Foerster the closet prior art discloses an information carrier comprising a first material non-conductive and a second material conductive with a dielectric and/or
conductive pattern and a detection device having a capacitive touch screen and inducing an interaction between the information carrier and the touch screen, wherein the interaction is based on a difference in the dielectric coefficient and/or the conductivity of the pattern.
Foerster fails to specifically disclose wherein a second part (30) of the electrically conductive surface (22) of an object (24) or the electrically conductive object (32) is covered by a dielectric layer (10) with a second relative permittivity c2 and/or a low-k spacer material (26), generating a second signal on the capacitive reading device (34), wherein the first (28) and the second (30) part form the electrically conductive surface (22) of an object (24) or the electrically conductive object (82) that is read by the capacitive reading device (34). These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Following reference is cited but not relied upon:
Moberg et al. discloses a first and second substrate  fabricated from a dielectric material in order to provide electrical isolation but may also be a semiconductor or any other suitable material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887